Citation Nr: 0703350	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lupus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from August 2000 to September 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's lupus is not manifested by exacerbations 
lasting a week or more, 2 or 3 times a year.

2.  Residuals of lupus include nephritis, arthralgia, and 
anemia.

3.  Urinalyses consistently reveal albumin, hyaline and 
granular casts, and red blood cells.

4.  The veteran's arthralgia requires daily medication for 
control.

5.  The veteran has asymptomatic anemia, beginning in January 
2005.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lupus under Diagnostic Code 6350 are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.88b, 
Diagnostic Code 6350 (2006).

2.  The criteria for a 30 percent rating for nephritis are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.115, 4.115a, 4.115b, Diagnostic Code 6350-7502 
(2006).

3.  The criteria for a 10 percent rating for arthralgia are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.71a, Diagnostic Code 6350-5025 (2006).

4.  The criteria for a compensable rating for anemia are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.117, Diagnostic Code 6350-7700 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an initial rating in excess of 10 percent 
for lupus with joint pain.  
The veteran has been diagnosed with chronic lupus 
glomerulonephritis, lupus nephritis, and systemic lupus 
erythematosus (SLE).  He has also been diagnosed with 
polyarthralgia, proteinuria, hematuria, and anemia as a 
result of his lupus.  See February 2006 private physician's 
letter, March 2001 VA service medical record, and June 2001, 
May 2004, and January 2005 VA examination records.  

The veteran reports 7-14 exacerbations per year, which each 
last 6 to 12 hours.  See May 2004 VA examination record.  The 
veteran reports he has weakness, pain, swelling of the knees, 
heat, locking, fatigability, and lack of endurance.  Pain is 
the major functional limiting factor, which the veteran rates 
as mild to moderate.  See 2006 VA examination.  He estimates 
that additional functional limitation is between 10 - 30 
percent with regard to lifting and doing any heavy strenuous 
work.  Id.  The veteran also reports mood changes, described 
as episodes of depression and aggression caused by the 
prednisone.  See May 2004 VA examination record.

None of the VA examination records report any physical 
findings regarding lupus.  On examination, the veteran has 
been free of swelling, effusion, erythema, tenderness at the 
joints, instability, or limitation of motion.  The 2005 VA 
examiner also found that range of motion was not limited by 
pain, fatigue, weakness, or lack of endurance during 
repetitive use.  No problems have been found as to the heart 
or skin.

Diagnostic Code (DC) 6350 provides the rating criteria for 
SLE.  DC 6350 provides a 60 percent rating for exacerbations 
lasting a week or more, 2 or 3 times a year.  The veteran 
testified that his symptoms generally last a couple of hours 
at a time, with the longest exacerbation lasting a couple of 
days.  See November 2006 Travel Board transcript.  There is 
no evidence of record of week-long exacerbations; 
consequently, a 60 percent rating is not available under DC 
6350.  DC 6350 states that SLE should be evaluated either 
under DC 6350 or by combining the evaluation for residuals 
under the appropriate system, whichever results in a higher 
evaluation.  A higher evaluation is available by combining 
ratings for the residuals.  

The veteran's records indicate that he has been diagnosed 
with chronic nephritis.  Chronic nephritis is rated under the 
renal dysfunction criteria.  See 38 C.F.R. § 4.115b, DC 7502.  
38 C.F.R. § 4.115a, which rates renal dysfunction, provides a 
30 percent rating for albumin constant or recurring with 
hyaline and granular casts or red blood cells or transient or 
slight edema or hypertension at least 10 percent disabling 
under DC 7101.  A 60 percent rating is warranted for constant 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
DC 7101.  

The veteran's records indicate that he consistently has had 
albumin, hyaline and granular casts, and red blood cells in 
his urine.  See, e.g., March 2001 VA treatment record 
(urinalysis revealed trace protein, urobilinogen, and red 
blood cells), and May 2004 VA examination record (blood had 
albumin, and urinalysis had casts, white cells, and red blood 
cells).  There are no medical findings of edema, however, and 
the veteran has not been diagnosed with hypertension.  Based 
on the foregoing evidence, a 30 percent rating, but no 
higher, under DC 6350-7502 is warranted for the veteran's 
lupus nephritis.  

The veteran has also been diagnosed with arthralgias 
secondary to the lupus.  DC 5025, which rates fibromyalgia, 
provides a 10 percent rating for widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or Raynaud's-like symptoms 
that require continuous medication for control.  A 30 percent 
rating is provided for symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  

The veteran has been diagnosed with arthralgia and reports 
having joint pain and tenderness and depression and anxiety.  
See, e.g., January and March 2001 treatment records and May 
2004 VA examination record.  The veteran takes Prednisone, 
CellCept, and Celexa daily to control his symptoms.  There 
are no medical findings of tenderness, sleep disturbance, 
headache, irritable bowel symptoms or Raynaud's-like 
symptoms, and the veteran has reported that the arthralgia is 
"occasional."  See January 2005 VA examination record.  The 
foregoing evidence indicates that a 10 percent rating, but no 
more, is warranted under DC 7350-5025.  

Finally, consideration must be given to a separate rating for 
his anemia, which has been found to be a residual of his 
lupus, effective January 18, 2005, the date of diagnosis.  DC 
7700, which rates anemia, provides a noncompensable rating 
for asymptomatic anemia, with hemoglobin 10gram 
(gm)/100millileter (ml) or less.  A 10 percent rating is 
warranted for hemoglobin 10 gm/100ml or less with findings 
such as weakness, easy fatigability, or headaches.  The 
January 2005 examination record does not report any symptoms, 
such as weakness, fatigability, or headaches, due to anemia, 
and the hemoglobin level is noted to be 13.4.  Consequently, 
only a noncompensable rating is warranted.  A separate rating 
is not currently required.

The evidence of record does not indicate that the veteran has 
any other residuals of lupus that warrant a separate rating.  
Although the records indicate the veteran has been diagnosed 
with adjustment disorder with depressed mood (See March 2001 
service medical record), there is no indication that the 
adjustment disorder is a residual of the lupus. 

In April 2004, the VA sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for a claim for an increased rating.  Although the 
veteran was not provided with notice as to the effective date 
or disability notice, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), because an increased 
rating has been granted, no prejudice results, nor has any 
prejudice been alleged by the veteran.  The VA has done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, providing VA examinations, and providing personal 
hearings.  Although the veteran's representative has 
requested that the veteran undergo an examination with a 
nephrologist (See April 2006 representative's statement), the 
Board finds that the rating criteria for the veteran's 
residuals of lupus have been adequately satisfied by the 
evidence of record.  Consequently, the duty to notify and 
assist has been met.  


ORDER

A rating in excess of 10 percent for lupus is granted, in the 
form of separate ratings of 30 percent for nephritis and 10 
percent for arthralgia, subject to regulations applicable to 
the payment of monetary benefits..   



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


